CaG@921549- Qo 92828, SAG oROnEREROAL Aiken be4tBite ARagerlopfi1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(Northern Division)
NATIONAL FEDERATION *
OF THE BLIND, INC., ef al.,
*
Plaintiffs,
*
Vv. Civil Action No. 19-2228-SAG
*
LINDA H. LAMONE, et al.,
*
Defendants.
a ee ee ee ee a ee ee ee a Se a ee
ORDER

Upon consideration of the parties’ Joint Motion for Expedited Briefing Schedule and
Extension of Reply Memorandum Deadline, it is this _[Fhtay of | Me , 2019,

ORDERED that the Motion be and hereby is GRANTED; and it is further

ORDERED that: Defendants shall file their opposition to Plaintiffs’ Motion for Leave to
File Excess Pages, ECF No. 39, by December 18, 2019; Plaintiffs shall file any reply in support
of their Motion for Leave to File Excess Pages by December 19, 2019; and Plaintiffs’ Reply in
Support of their Motion for Preliminary Injunction shall be due two business days after the Court

rules on the Motion for Leave to File Excess Pages.

——

——

The Hoh? Stephanie A. Gallagher
U.S. District Judge, District of Maryland
